Exhibit 10.8 Unionashton Management Ltd Loyalist Plaza, Don MacKay Blvd. Marsh Harbor, Abacos, Bahamas October 1, 2012 Biologix Hair Inc. 82 Avenue Road Toronto, Ontario Canada M5R 2112 Attention: Mr. Ron Holland - CEO Dear Sirs: Re: Bridge Loan This letter will serve to confirm our agreement wherein, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, we have agreed to loan a total of US$1,155,828.92 (the "Loan") to Biologix Hair Inc. ("Biologix") on the following terms and conditions. 1. The principal amount of the US$1,155,828.92 Loan, shall be due and payable on demand. 2.
